                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                             Judge Philip A. Brimmer

Criminal Case No. 11-cr-00090-PAB

UNITED STATES OF AMERICA,

      Plaintiff,

v.

1. WINFRED MITCHELL GREEN,

      Defendant.


                                        ORDER


      This matter comes before the Court on the letter from defendant Winfred M.

Green dated August 23, 2018 [Docket No. 108] which the Court construes as a motion

for early termination of supervised release. The defendant has been on supervised

release for approximately twenty-nine months, which makes him statutorily eligible for

early termination, pursuant to 18 U.S.C. § 3583(e)(1).

      The Probation Department filed a response to the defendant’s request, Docket

No. 110, wherein it opposed the Court granting it on the grounds that Mr. Green does

not meet all of the criteria set forth by the Judicial Conference Committee on Criminal

Law. Specifically, the Probation Department noted that Mr. Green has a history of

violence, namely, convictions for Conspiracy to Commit First Degree Murder and

Attempt to Commit First Degree Murder in 1977 in Colorado state court. Id. at 1. The

Probation Department noted that the defendant has remained compliant with the terms

of supervised release, has a stable residence and job, and has com plied with random
urine screens. In fact, the Probation Department states that Mr. Green “has done

exceptionally well since release from custody.” Id. at 2. Nevertheless, given his

conviction in 1977, the Probation Department recommends that Mr. Green remain on

supervision until May 2020.

      The defendant’s violent crime is forty years old. It involved a victim who claimed

that he was shot because he stole drugs from Mr. Green; the man claimed that Mr.

Green ordered a “hit” on him. The triggerman turned himself in and stated that he was

hired by Mr. Green to kill the victim. Docket No. 63 at 10. Despite the age of that

conviction, more recent actions of Mr. Green make that conviction relevant to whether it

is appropriate to terminate supervision early. In this case, which occurred in 2011, the

police obtained a search warrant for Mr. Green’s residence, where they found a Glock

.40 caliber pistol and five magazines as well as evidence of drug dealing. Thus, it is

clear that Mr. Green was prepared, just as he was prepared in 1977, to use deadly

force against anyone who attempted to steal his narcotics.

      The Court commends Mr. Green’s compliance with the terms and conditions of

supervision. Mr. Green appears to be leading a law abiding life. However, it is

appropriate for the safety of the community that Mr. Green finish his term of supervised

release. Wherefore, it is

      ORDERED that defendant’s letter [Docket No. 108], construed as a motion for

early termination of supervised release, is denied.




                                            2
DATED October 30, 2018.

                          BY THE COURT:


                           s/Philip A. Brimmer
                          PHILIP A. BRIMMER
                          United States District Judge




                            3
